In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1862V
                                        UNPUBLISHED


    SHELLY PRIEBE,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: April 26, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Tetanus Diphtheria
                                                            acellular Pertussis (Tdap) Vaccine;
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA)


John Robert Howie, Howie Law, PC, Dallas, TX, for Petitioner.

Tyler King, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

        On December 15, 2020, Shelly Priebe filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she sustained a shoulder injury related to vaccine
administration (SIRVA) after receiving a Tdap vaccination on December 23, 2019. Petition
at 1. Petitioner further alleges that the vaccine was administered within the United States,
Petitioner’s symptoms have continued for more than six months, and that Petitioner has
never received compensation in the form of an award or settlement for her vaccine-related
injury. Petition at 1, 6. The case was assigned to the Special Processing Unit of the Office
of Special Masters.


1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On April 11, 2022, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Respondent found that “Petitioner has satisfied the criteria set forth in the Vaccine Injury
Table (“Table”) and the Qualifications and Aids to Interpretation (“QAI”) for SIRVA.” Id. at
4-5. Specifically, Respondent determined that “[P]etitioner had no history of pain,
inflammation, or dysfunction of her left shoulder that would explain her symptoms after
vaccination; pain occurred within forty-eight hours after receipt of an intramuscular
vaccination; pain was limited to the shoulder in which the vaccine was administered; and
no other condition or abnormality has been identified to explain petitioner’s shoulder pain.”
Id. at 5. Respondent further agrees that the scope of damages to be awarded is limited
to petitioner’s SIRVA and its related sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                             2